In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       No. 15-1134V
                                Filed: September 26, 2016

*********************                               UNPUBLISHED
MARVIN BRADLEY KNIGHT,               *
                                     *
                      Petitioner,    *              Special Master Hamilton-Fieldman
v.                                   *
                                     *              Joint Stipulation of Dismissal;
                                     *              Trivalent Influenza Vaccine;
SECRETARY OF HEALTH                  *              Tremors; Slurred Speech; Confusion;
AND HUMAN SERVICES,                  *              Loss of Motor Skills; Ataxia.
                                     *
                      Respondent. *
*********************
Jenifer M. Placzek, Placzek Winget & Placzek, Springfield, MO, for Petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC for Respondent.

                          ORDER CONCLUDING PROCEEDINGS1

        On September 26, 2016, the parties filed a joint stipulation of dismissal requesting that this
claim be dismissed pursuant to Vaccine Rule 21(a)(1)(b). In accordance with this rule, this case is
hereby dismissed without prejudice. The Clerk of the Court is instructed that judgment shall not
enter in the instant case pursuant to 42 U.S.C. § 300aa-21(a).

       IT IS SO ORDERED.

                                               s/ Lisa Hamilton-Fieldman
                                               Lisa Hamilton-Fieldman
                                               Special Master




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
                                                  1